Citation Nr: 0315902	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar 
spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from June 1982 to 
July 1992.  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas.  That decision granted 
service connection for lumbar spine arthritis, evaluated as 
10 percent disabling effective March 25, 1996.

In a December 2000 decision, the Board denied the veteran's 
claim for service connection for asthma, and entitlement to a 
compensable evaluation for a service-connected cyst of the 
right-cheek.  The Board remanded the issue of entitlement to 
a rating in excess of 10 percent for a lumbar spine 
disability to allow for additional procedural development.  
That development has been completed and the veteran's appeal 
is again in appellate status.   


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran has moderate intervertebral disc syndrome.

3.  The veteran has no more than mild limitation of motion of 
the lumbar spine and mild incomplete paralysis of the sciatic 
nerve. There is no objective evidence of incapacitating 
episodes.  



CONCLUSION OF LAW

The schedular criteria for an evaluation to 20 percent for 
lumbar spine disability for the period March 25, 1996, to the 
present have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.124a, 
Diagnostic Codes (DCs) 5292, 5293, 5295, 8520 (2002); 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (to be codified at 38 
C.F.R. § 4.71a, DC 5293).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In an October 2001 letter, the RO informed the veteran of the 
VCAA and the evidence needed to substantiate her claim, the 
evidence she was responsible for obtaining, and the evidence 
VA would obtain.  The veteran has not identified, nor is the 
Board aware of, additional medical records which need to be 
obtained.  VA has thereby met its obligation to notify the 
veteran of the evidence needed to substantiate her claim and 
of what evidence she was responsible for obtaining, and what 
evidence VA was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  A VA medical examination was 
conducted in December 2001 with respect to the veteran's 
claim.  

The Board therefore finds that, the facts pertinent to the 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating her 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule), which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2002), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, DC 5003.

Mild limitation of motion of the lumbar spine warrants a 10 
percent rating.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating, and severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  38 
C.F.R. § 4.71a, DC 5292.

Under DC 5295 pertaining to lumbosacral strain, a 10 percent 
rating is warranted for characteristic pain on motion.  A 20 
percent rating requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if some of the above are present with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).
  
In reviewing this case, the Board must evaluate the veteran's 
service-connected lumbar spine disability under both the old 
and current regulations to determine whether the veteran is 
entitled to an increased evaluation under either set of 
criteria.  

Under the old provisions of DC 5293 (in effect prior to 
September 23, 2002,) a 60 percent evaluation is warranted 
when the disorder is pronounced with little intermittent 
relief, there is sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, and there are neurologic 
findings, such as absent ankle jerk, appropriate to the site 
of the diseased disc; a 40 percent evaluation is warranted 
when the disorder is severe and there is only intermittent 
relief from recurring attacks; a 20 percent evaluation is 
warranted when the disorder is moderate with recurring 
attacks. 38 C.F.R. § 4.71a, DC 5293.

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

Under the criteria in effect on and after September 23, 2002:

Intervertebral disc syndrome 
(preoperatively or postoperatively) is 
evaluated either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under § 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months, a 60 percent 
rating is assignable. With incapacitating 
episodes having a total duration of at 
least four weeks but less than six weeks 
during the past 12 months, a 40 rating is 
assignable. With incapacitating episodes 
having a total duration of at least two 
weeks but less than four weeks during the 
past 12 months, a 20 rating is 
assignable. With incapacitating episodes 
having a total duration of at least one 
week but less than two weeks during the 
past 12 months, a 10 percent rating is 
assignable.

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent rating requires severe incomplete paralysis.  
The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, DCs 8520, 8620, 8720 (2002).  A note prior to 
the diagnostic codes for the peripheral nerves indicates that 
when the nerve involvement is wholly sensory, the rating 
should be mild or at most moderate.  

Factual Background

A review of the evidence reflects that in January 1996, the 
veteran was evaluated for low back pain.  The pain was noted 
to extend into the hips and buttocks bilaterally.  The pain 
was exacerbated by changes in the weather as well as 
prolonged periods of sitting or standing.  The veteran denied 
any tingling, numbness, or weakness into the lower 
extremities but did describe a burning-type pain into the 
hips, buttocks, and proximal lower extremities.  She 
additionally reported that the pain had recently become more 
severe, that it effected every aspect of her life, and that 
she had had a marked decrease in her activities of daily 
living and recreational activities.  She denied any bowel or 
bladder symptomatology.  

On clinical evaluation, there was no clonus or pathological 
reflex in the lower extremities.  There was bilateral 
straight-leg raising, there was no obvious decrement in 
sensory or motor testing of the lower extremities with the 
exception of some mild decrease in strength to plantar 
flexion.  There was bilateral sciatic-notch tenderness and 
diffuse lower-lumbar and lumbosacral tenderness and decrease 
mobility of the lumbar spine.  The assessment was lumbar 
radiculopathy, and the physician performed a caudal epidermal 
nerve block steroid augmentation in an attempt to alleviate 
the veteran's symptoms.  

A February 1996 private progress note reflects the veteran's 
report of receiving epidural nerve blocks for her back pain.  

During an April 1996 VA general medical examination, the 
veteran complained of back pain although no clinical 
evaluation was conducted.  

That same month, April 1996, the veteran filed a claim for 
service connection for a low back disability.  

An April 1997 progress note from Mt. Oread Family Care Clinic 
documents the veteran's complaint of low back pain.  The 
veteran reported that her mobility especially in the morning 
was very much diminished as a result of stiffness.  The 
veteran reported that as a result of her back disorder, she 
had to limit the type of work she obtained.  She was noted to 
ambulate without difficulty.  The physician's assessment was 
lumbar pain secondary to arthritis.  

An apparent X-ray that same month, April 1997, revealed in 
particular mild to moderate narrowing of the spinal canal on 
the lateral view posterior to L5.  The L5-S1 disc was noted 
as showing mild narrowing.  The impression was Grade I 
spondylolisthesis of L4 relative to L5.  There was 
questionable narrowing of the canal at the L5 level.  

A May 1997 VA computed tomography (CT) scan notes an 
impression of degenerative joint disease, central stenosis, 
bulging annuli, spondylolisthesis, with disk herniation 
difficult to exclude.  

During an August 1997 RO hearing, the veteran testified that 
her back bothered her when she had to stand on her feet for 
any length of time, as well as in the winter.  She indicated 
that the pain was increasing and coming on more frequent than 
it had been before, and was also now causing pain in her legs 
if she was on her feet for any length of time.  

An August 1999 VA treatment record reflects the veteran's 
complaint of low back pain.  

On VA examination in December 2001, the veteran reported that 
she worked for a medical office, which required sitting and 
walking on a hard surface. She also complained of tingling 
sensation in the left foot and leg on the outside of the leg, 
which radiated into the fifth toe on the left foot. These 
were becoming more frequent.  She stated that being on her 
feet for extended periods of time aggravated her symptoms.  
The veteran reported that she took nonsteroidal anti-
inflammatory drugs for her pain and she did get some relief 
from that.  She reported that standing on hard surfaces, 
sitting in one position did aggravate her symptoms.  Support 
of the lumbar spine area did offer occasional relief.  

On clinical evaluation forward flexion was to 80 degrees, 
extension backwards was to 30 degrees, lateral flexion to the 
left was to 35 degrees and to the right 40 degrees, and 
rotation was to 30 degrees.  There was no pain on motion.  
The veteran indicated that during flare-ups her forward 
flexion, extension, and lateral flexion were all decreased.  
Musculature of the back was normal, there was no spasm but an 
area of weakness at the L4-5.  In addition, there was some 
mild decreased sensation to sharp and dull stimuli.  Left 
lower lateral leg was consistent with the L4-5 neural 
dermatomes.  A magnetic resonance imaging (MRI) scan of the 
lumbar spine was noted as revealing degenerative 
osteoarthritis of the lumbar spine, first degree 
spondylolisthesis of L4-5, disk protrusion and herniation at 
the L4-5 level with impingement on the anterior aspect of the 
dural sac.  There was also slight decreased diameter and 
stenosis of the spinal canal at the level of L4-5.  The 
neural vertebral foramina were patent.  

The examiner's diagnosis was herniation of disk at L4-5 and 
impingement on the anterior aspect of the dural sac; spinal 
canal stenosis at L4-5 disk level, degenerative 
osteoarthritis, and first degree spondylolisthesis of L4-5.  

Analysis

Since the veteran has appealed the RO decision assigning an 
initial 10 percent evaluation for her lumbar spine 
disability, consideration must be given regarding whether the 
case warrants the assignment of separate ratings for the 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

With respect to DC 5292, the veteran's service-connected 
disability does not warrant a rating greater than 10 percent 
for limitation of motion of the lumbar spine.  The most 
recent reported findings are that the veteran could flex 
forward to 80 degrees, extend backward to 30 degrees, flex 
laterally to the left to 35 degrees and to the right to 40 
degrees.  VA's proposed regulations define normal forward 
flexion as being to 90 degrees and extension to 30 degrees as 
well as normal lateral bending as being to 30 degrees.  See 
67 Fed. Reg. 56,515 (Sept. 4, 2002).  The veteran's range of 
flexion has been predominantly normal or nearly normal, as 
have findings for backward extension, and lateral flexion.  
There appears to be a loss of lumbar rotation, which was 
noted as being to 30 degrees.  However, given the nearly 
normal range of forward and lateral flexion as well as 
backward extension, the finding of some loss of rotation 
alone is not indicative of more than mild limitation overall.  
The range of motion testing does not more nearly approximate 
moderate or severe disability.  

The medical evidence is also not consistent in exhibiting 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in the standing position.  As noted 
above, VA has published proposed regulations defining normal 
lateral bending to 30 degrees.  By this definition, the 
examination findings do not show unilateral loss of lateral 
bending in a standing position.  There have been findings of 
muscle tenderness, but no examination findings of muscle 
spasm.  Hence, the veteran does not meet the criteria for a 
20 percent evaluation under DC 5295.  
Furthermore, it has not been shown that the veteran's spine 
lists, that there is marked limitation of forward bending, or 
muscle spasm of a marked degree.  Thus, a rating to 40 
percent under DC 5295 is also not warranted.  

In considering the veteran's claim under the new provisions 
of DC 5293, the evidence does not reflect incapacitating 
episodes resulting in physician prescribed bed rest.  
Alternatively, orthopedic manifestations of the veteran's 
traumatic arthritis may be evaluated under DC 5292 with 
respect to the limitation of motion of the lumbar spine.  As 
noted above, the veteran has some mild limitation of motion, 
and a 10 percent evaluation for this orthopedic manifestation 
is warranted under DC 5292.  

Additionally, the veteran has been noted to complain of 
radiating pain into her lower extremities, along with a 
tingling sensation in her left leg and foot.  She has been 
diagnosed with lumbar radiculopathy.  She has reported that 
the radiculopathy has become more frequent as time has gone 
on.  The evidence does not reflect muscle spasm, or evidence 
of findings of neurologic impairment.  The December 2001 MRI 
revealed the neural vertebral foramina to be patent (wide 
open).  As noted above, with respect to peripheral nerve 
injuries involving the leg and foot, when the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  In this instance, the veteran's 
sensory complaints, tingling and burning are only 
intermittent, although increasing in frequency.  Given that 
the highest evaluation for wholly sensory involvement is 
moderate, and that the veteran's sensory impairment is not 
continuous, the Board finds the neurological impairment to be 
no more than mild, and thus a 10 percent rating warranted.  
38 C.F.R. § 4.124a, DCs 8520-25.  

Thus, under the new criteria for DC 5293, a combined 20 
percent evaluation is warranted for symptoms of both 
orthopedic and neurologic disability.  

With respect to the old criteria of DC 5293, a rating higher 
than 40 percent would require severe symptoms.  The December 
2001 examination revealed only very mildly decreased 
sensation.  More severe neurologic impairment has not been 
reported, and VA outpatient treatment records show little 
treatment for the back disability.  In short, there is no 
evidence of a severe disability under DC 5293.

The Board finds the veteran's neurological symptoms 
associated with any diseased disc are no more than moderate 
given the intermittent radicular symptoms noted on 
examination and the lack of any muscle spasm or absent ankle 
jerk.  As such, a rating of no more than 20 percent is 
warranted.

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
conjunction with DCs 5292, 5293, and 5295.  During the most 
recent examination, there were no reports of weakened 
movement or incoordination, although the veteran reported a 
decreased range of motion with flare-ups.  Objective findings 
on clinical evaluation reflected normal or mildly restricted 
ranges of motion without pain.

Given the objective findings, the Board finds that there is 
no additional limitation of motion due to weakened movement, 
incoordination or fatigue.  DeLuca v. Brown; 38 C.F.R. 
§ 4.71a, DCs 5292, 5295.  

The Board has assessed the record to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of this claim, under the Fenderson precedent. 

In this regard, as noted above, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change.  The veteran disability rating has been increased to 
20 percent following consideration of both the old and 
current rating criteria under DC 5293.  
The Board notes that prior to filing her claim in April 1996, 
the veteran complained of back pain and radiculopathy.  
Diagnostic tests results and the veteran's complaints since 
the filing of her claim have been consistent.  At no time 
however, since the filing of her claim, does the evidence 
reflect the veteran's lumbar spine disability to warrant a 
rating greater than 20 percent.  

Therefore, the Board finds the preponderance of the evidence 
supports an increased rating to 20 percent for a lumbar spine 
disability effective from March 25, 1996, the effective date 
established for the original grant of service connection for 
a lumbar spine disability.  

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record, 
the Board will decide whether that question should be 
referred to the appropriate first line authority for 
assignment of such a rating.  Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
In the absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of § 
3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the evidence reflects that the veteran has not required 
any, let alone frequent, periods of hospitalization for her 
low back disability, nor has it been shown that her 
disability results in marked interference with her 
employment.  The veteran was noted to report that her back 
disability caused problems with sitting or standing for long 
periods.  She has remained employed at a medical office with 
no reported loss of income due to her back disability.  
Therefore, the Board finds that referral of this matter under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  


ORDER

Entitlement to an increased rating to 20 percent for a lumbar 
spine disability for the period March 25, 1996, to the 
present is granted, subject to the criteria applicable to the 
payment of monetary benefits.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

